— Order unanimously affirmed without costs. Memorandum: Petitioner appeals from an order confirming respondent’s 1985-1986 tax year assessment of petitioner’s mobile home trailer park. Petitioner argues that respondent improperly included in the valuation of the property the "book value” of the individual mobile homes affixed to the property and owned by the tenants. Petitioner’s claim is specifically refuted by statute (Real Property Tax Law § 102 [12] [g]) and case law (New York Mobile Homes Assn. v Steckel, 9 NY2d 533, 537, 539, mot to amend remittitur granted 10 NY2d 814, appeal dismissed 369 US 150; Matter of Lazy Acres Park v Town of Cape Vincent, 122 Misc 2d 215, affd 112 AD2d 809). Moreover, on this record, petitioner has failed to establish by substantial evidence that the method of assessment was excessive (see, Matter of Carriage House Motor Inn v City of Watertown, 136 AD2d 895). (Appeal from order of Supreme Court, Steuben County, Purple J. — tax assessment.) Present — Doerr, J. P., Boomer, Green, Lawton and Davis, JJ.